DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukich (US 2007/0137745, of record) and further in view of Doran (US 3,664,403, of record) and Sasaki (US 3,674,078, of record).
As best depicted in Figure 1, Lukich is directed to a tire construction comprising a tread cap 2, a tread underlayer 3 (claimed undertread), and a circumferential cord layer 5 (claimed belt cover layer), wherein said tread underlayer can solely include, as a reinforcing filler, up to about 55 phr of silica and solely include, as a rubber component, natural rubber or synthetic natural rubber (Paragraphs 19- 24).  The underlayer composition of Lukich further includes a conventional silane coupling agent (Paragraph 27).  Exemplary compositions B and C (Table 1) include 1.5 phr of a coupling agent and 40 phr of silica, which results in mass ratio of 3.75% (1.5/40).  Lukich, though, fails to specifically teach a loading between 5 and 15 % for said coupling agent with respect to the silica.  
In any event, the exemplary loading detailed above is extremely similar to the claimed loadings.  More particularly, the claimed loadings are consistent with those that are conventionally used in the manufacture of tire components.  One of ordinary skill in the art at the time of the invention would have found it obvious to use conventional loadings for the coupling agent of Lukich absent a conclusive showing of unexpected results.  Doran, for example, teaches the use of 0.1-15 phr of a silica coupling agent in a tire rubber composition (Column 4, Lines 5-12).  These loadings would result in a wide variety of embodiments in which the claimed mass ratio between said coupling agent and said silica is satisfied.  It is emphasized that additives are commonly described in terms of a range of loadings and Applicant has not provided a conclusive showing of unexpected results for the claimed silane coupling agent loading (lack of comparative examples, for example, with mass percent greater than 15%).       
Also, Lukich is silent with respect to a ratio (in the underlayer) between the tensile strength at break and the 300% deformation tensile stress.  
In any event, it appears that silica-rich rubber compositions formed with at least 70 phr of natural or synthetic natural rubber and including a silica coupling agent necessarily satisfy the claimed relationship.  This is based on Applicant’s original specification and the results provided in Table 1.  Given that the underlayer composition of Lukich includes 100 phr of natural or synthetic rubber and up to 55 phr of silica, it reasons that the underlayer composition of Lukich satisfies the claimed relationship.    	
With further respect to claim 1, Lukich simply teaches the inclusion of a circumferential cord layer without disclosing a specific rubber composition.  Thus, the reference necessarily fails to teach any relationship between the underlayer rubber composition and a rubber composition associated with the circumferential cord layer.
Sasaki, on the other hand, is similarly directed to a tire construction and teaches a specific rubber composition designed for cap plies (circumferential cord layers).  More specifically, Sasaki teaches a rubber composition having natural rubber (approximately 63 phr), butadiene rubber (approximately 37 phr), and carbon black (approximately 36 phr) (Table 2- Recipe No. 3).  Sasaki states that such a rubber composition promotes high speed durability (Column 1, Lines 65+ and Table 5).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the rubber composition of Sasaki in the circumferential cord layer of Lukich for the benefits detailed above.
Lastly, based on Applicant’s original disclosure, it appears that circumferential cord layer compositions devoid of excessive carbon black reinforcement (e.g. 50 phr or less) would necessarily result in a ratio between respective 300% deformation tensile stresses in accordance to the claimed invention (when used in combination with the underlayer of Lukich).  See Table 3 in Applicant’s original specification.  Essentially, smaller carbon black loadings (in the circumferential cord layer) would correspond with a ratio less than 3 MPa since the tread underlayer is formed with a silica- rich composition and thus, is similarly formed with a composition devoid of excessive carbon black reinforcement.  It is emphasized that higher carbon black loadings (in the circumferential cord layer) correspond with larger differences in 300% deformation tensile stress (Comparative Example 5 vs Example 1).  One of ordinary skill  in the art at the time of the invention would have expected the modified tire of Lukich, in view of Sasaki, to satisfy the claimed quantitative relationship.               
Regarding claim 2, Lukich suggests the inclusion of silica and carbon black, such that a ratio is at least 1 (Paragraph 26).
With respect to claims 3 and 5, Lukich is directed to an underlayer composition comprising silica and a silica coupling agent.  In such an instance, though, Lukich broadly teaches the inclusion of a silica coupling agent without specifying a method as required by the claimed invention.  In any event, any number of methods are conventionally used when including silica and silica coupling agents in tire rubber compositions, including that required by the claimed invention, as shown for example by Doran (Column 4, Lines 20+).  One of ordinary skill in the art at the time of the invention would have found it obvious to combine silica and a silica coupling agent prior to mixing with rubber ingredients since such is consistent with well-known and conventional processing steps.      
4.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukich and further in view of Arigo (US 9,267,019, of record) and Sasaki. 
As best depicted in Figure 1, Lukich is directed to a tire construction comprising a tread cap 2, a tread underlayer 3 (claimed undertread), and a circumferential cord layer 5 (claimed belt cover layer), wherein said tread underlayer can solely include, as a reinforcing filler, up to about 55 phr of silica and solely include, as a rubber component, natural rubber or synthetic natural rubber (Paragraphs 19- 24).  The underlayer composition of Lukich further includes a conventional silane coupling agent (Paragraph 27).  Exemplary compositions B and C (Table 1) include 1.5 phr of a coupling agent and 40 phr of silica, which results in mass ratio of 3.75% (1.5/40).  Lukich, though, fails to specifically teach a loading between 5 and 15 % for said coupling agent with respect to the silica.  
In any event, the exemplary loading detailed above is extremely similar to the claimed loadings.  More particularly, the claimed loadings are consistent with those that are conventionally used in the manufacture of tire components.  One of ordinary skill in the art at the time of the invention would have found it obvious to use conventional loadings for the coupling agent of Lukich absent a conclusive showing of unexpected results.  Arigo, for example, teaches the use of 0.1-15 weight percent of a silica coupling agent (in relation to a final masterbatch) in a tire rubber composition (Column 2, Lines 60+). These loadings would result in a wide variety of embodiments in which the claimed mass ratio between said coupling agent and said silica is satisfied.  It is emphasized that additives are commonly described in terms of a range of loadings and Applicant has not provided a conclusive showing of unexpected results for the claimed silane coupling agent loading (lack of comparative examples, for example, with mass percent greater than 15%).       
Also, Lukich is silent with respect to a ratio (in the underlayer) between the tensile strength at break and the 300% deformation tensile stress.  
In any event, it appears that silica-rich rubber compositions formed with at least 70 phr of natural or synthetic natural rubber and including a silica coupling agent necessarily satisfy the claimed relationship.  This is based on Applicant’s original specification and the results provided in Table 1.  Given that the underlayer composition of Lukich includes 100 phr of natural or synthetic rubber and up to 55 phr of silica, it reasons that the underlayer composition of Lukich satisfies the claimed relationship.    	
With further respect to claim 1, Lukich simply teaches the inclusion of a circumferential cord layer without disclosing a specific rubber composition.  Thus, the reference necessarily fails to teach any relationship between the underlayer rubber composition and a rubber composition associated with the circumferential cord layer.
Sasaki, on the other hand, is similarly directed to a tire construction and teaches a specific rubber composition designed for cap plies (circumferential cord layers).  More specifically, Sasaki teaches a rubber composition having natural rubber (approximately 63 phr), butadiene rubber (approximately 37 phr), and carbon black (approximately 36 phr) (Table 2- Recipe No. 3).  Sasaki states that such a rubber composition promotes high speed durability (Column 1, Lines 65+ and Table 5).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the rubber composition of Sasaki in the circumferential cord layer of Lukich for the benefits detailed above.
Lastly, based on Applicant’s original disclosure, it appears that circumferential cord layer compositions devoid of excessive carbon black reinforcement (e.g. 50 phr or less) would necessarily result in a ratio between respective 300% deformation tensile stresses in accordance to the claimed invention (when used in combination with the underlayer of Lukich).  See Table 3 in Applicant’s original specification.  Essentially, smaller carbon black loadings (in the circumferential cord layer) would correspond with a ratio less than 3 MPa since the tread underlayer is formed with a silica- rich composition and thus, is similarly formed with a composition devoid of excessive carbon black reinforcement.  It is emphasized that higher carbon black loadings (in the circumferential cord layer) correspond with larger differences in 300% deformation tensile stress (Comparative Example 5 vs Example 1).  One of ordinary skill  in the art at the time of the invention would have expected the modified tire of Lukich, in view of Sasaki, to satisfy the claimed quantitative relationship.               
Regarding claim 2, Lukich suggests the inclusion of silica and carbon black, such that a ratio is at least 1 (Paragraph 26).


As detailed above, Lukich is directed to an underlayer composition comprising silica and a silica coupling agent.  In such an instance, though, Lukich broadly teaches the inclusion of a silica coupling agent without specifying a method as required by the claimed invention.  In any event, any number of methods are conventionally used when including silica and silica coupling agents in tire rubber compositions, including that required by the claimed invention, as shown for example by Arigo (Column 3, Lines 6+).  Technique II specifically teaches the inclusion of silica, silica coupling agent, and compound ingredients, such as oil and carbon black, prior to the addition of rubber ingredients.  One of ordinary skill in the art at the time of the invention would have found it obvious to combine silica, a silica coupling agent, and additional compound ingredients prior to mixing with rubber ingredients since such is consistent with well-known and conventional processing steps.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) September 28, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 7, 2022